UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended April 2, 2011 Commission File Number 0-398 SNYDER’S-LANCE, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 56-0292920 (I.R.S. Employer Identification No.) 13024 Ballantyne Corporate Place Suite 900 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) 704-554-1421 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of the registrant’s $0.83-1/3 par value Common Stock, its only outstanding class of Common Stock as of April 29, 2011, was 67,199,422 shares. SNYDER’S-LANCE, INC. AND SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements Condensed Consolidated Statements of Income/(Loss) (Unaudited) – Quarters Ended April 2, 2011 and March 27, 2010 3 Condensed Consolidated Balance Sheets – As of April 2, 2011 (Unaudited) and January 1, 2011 4 Condensed Consolidated Statements of Cash Flows (Unaudited) – Quarters Ended April 2, 2011 and March 27, 2010 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures about Market Risk 19 Item 4.Controls and Procedures 19 PART II.OTHER INFORMATION Item 1.Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6.Exhibits 20 SIGNATURE 21 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements SNYDER’S-LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income/(Loss) (Unaudited) For the Quarters Ended April 2, 2011 and March 27, 2010 (in thousands, except per share data) Quarter Ended April 2, March 27, 2010* Net revenue $ $ Cost of sales Gross margin Selling, general and administrative Other expense, net 39 Income/(loss) before interest and income taxes ) Interest expense, net Income/(loss) before income taxes ) Income tax expense/(benefit) ) Net income/(loss) ) Net income attributable to noncontrolling interests - Net income/(loss) attributable to Snyder’s-Lance, Inc. $ $ ) Basic earnings/(loss) per share $ $ ) Weighted average shares outstanding – basic Diluted earnings/(loss) per share $ $ ) Weighted average shares outstanding – diluted Cash dividends declared per share $ $ * Quarter Ended March 27, 2010 amounts have been revised to reflect the change in accounting for inventory.See Note 3 for more information. See Notes to the Condensed Consolidated Financial Statements (Unaudited). 3 Index SNYDER’S-LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets As of April 2, 2011 (Unaudited) and January 1, 2011 (in thousands, except share data) April 2,2011 January 1,2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $3,289 and $2,899, respectively Inventories Income tax receivable Deferred income taxes Prepaid expenses and other current assets Total current assets Noncurrent assets: Fixed assets, net of accumulated depreciation of $311,015 and $299,877, respectively Goodwill, net Other intangible assets, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other payables and accrued liabilities Current portion of long-term debt Total current liabilities Noncurrent liabilities: Long-term debt Deferred income taxes Other noncurrent liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Common stock, 67,189,213 and 66,336,807 shares outstanding, respectively Preferred stock, no shares outstanding - - Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Snyder’s-Lance, Inc. stockholders' equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to the Condensed Consolidated Financial Statements (Unaudited). 4 Index SNYDER’S-LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the Quarters Ended April 2, 2011 and March 27, 2010 (in thousands) Quarter Ended April 2, March 27, 2010* Operating activities Net income/(loss) $ $ ) Adjustments to reconcile net income/(loss) to cash from operating activities: Depreciation and amortization Stock-based compensation expense (Gain)/loss on sale of fixed and intangible assets ) 54 Impairment of fixed assets - Changes in operating assets and liabilities ) ) Net cash provided by/(used in) operating activities ) Investing activities Purchases of fixed assets ) ) Purchases of routes ) - Proceeds from sale of fixed assets 61 Proceeds from sale of routes - Proceeds from sale of investments - Net cash used in investing activities ) ) Financing activities Dividends paid to stockholders ) ) Dividends paid to noncontrolling interests ) - Issuances of common stock Repurchases of common stock - ) Net (repayments)/proceeds on existing credit facilities ) Net cash (used in)/provided by financing activities ) Effect of exchange rate changes on cash 83 (Decrease)/increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for income taxes, net of refunds of $2 and $12, respectively $ $ Cash paid for interest $ $ *Quarter Ended March 27, 2010 amounts have been revised to reflect the change in accounting for inventory.See Note 3 for more information. See Notes to the Condensed Consolidated Financial Statements (Unaudited). 5 Index SNYDER’S-LANCE, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Snyder’s-Lance, Inc. have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These condensed financial statements should be read in conjunction with the audited financial statements and notes included in our Form 10-K for the year ended January 1, 2011, filed with the Securities and Exchange Commission (the “SEC”) on March 2, 2011.In our opinion, these condensed consolidated financial statements reflect all adjustments, consisting of only normal, recurring accruals, necessary to present fairly our condensed consolidated financial statements for the interim periods presented herein.The consolidated results of operations for the quarter ended April 2, 2011, are not necessarily indicative of the results to be expected for the full year. Preparing financial statements requires management to make estimates and assumptions about future events that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities.Examples include customer returns and promotional activity, allowances for doubtful accounts, inventory valuations, self-insurance reserves, impairment analysis of goodwill and other intangible assets, useful lives and impairment of fixed assets, incentive compensation, and income taxes.Actual results may differ from our estimates. On December 6, 2010, Lance, Inc. (“Lance”) and Snyder’s of Hanover, Inc. (“Snyder’s”) completed a merger (the “Merger”) to create Snyder’s-Lance, Inc.The first quarter of 2011 reflects the results of operations of the combined company, while the first quarter of 2010 only reflects the results of operations for Lance. Effective December 6, 2010, we changed the accounting method for a portion of our inventories from Last-in, First-out (“LIFO”) to First-in, First-out (“FIFO”).This change, which was applied by retrospectively adjusting the prior years’ financial statements, is described further in Note 3. 2. NEW ACCOUNTING STANDARDS In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2010-06, “Improving Disclosures about Fair Value Measurements,” which amends the Accounting Standards Codification (ASC) Topic 820, “Fair Value Measurements and Disclosures.”ASU No. 2010-06 amends ASC Topic 820 to require disclosure of transfers into and out of Level 1 and Level 2 fair value measurements, and requires more detailed disclosure about the activity within Level 3 fair value measurements.We adopted the guidance in ASU No. 2010-06 related to transfers in and out of Level 1 and Level 2 fair value measurements on the first day of fiscal 2010 and the requirements related to Level 3 disclosures on April 2, 2011.The guidance had no impact on our condensed consolidated financial statements. 3. CHANGE IN ACCOUNTING METHOD Prior to December 6, 2010, inventories were valued using both the LIFO and the FIFO methods.Effective December 6, 2010, we changed our method of accounting for the finished goods, work-in-progress and raw material inventories previously on the LIFO method to the FIFO method. The effect of the change on the condensed consolidated statements of income/(loss) and the condensed consolidated statement of cash flows for the quarter ended March 27, 2010, was not significant. 4. MERGERS & ACQUISITIONS On December 6, 2010 (the “merger date”), a wholly owned subsidiary of Lance was merged with and into Snyder’s, resulting in Snyder’s becoming a wholly owned subsidiary of Lance.As part of the Merger, Snyder’s shareholders received 108.25 shares of Lance stock for each share outstanding as of the merger date.All of the outstanding Snyder’s shares and equity-based awards were exchanged for Lance shares and equity awards as part of the Merger.Fractional shares generated by the conversion ratio were settled in cash for an immaterial amount.After the exchange was completed, pre-Merger Lance shareholders retained ownership of 49.8% of the Company.In conjunction with consummating the Merger, the name of the Company was changed to Snyder’s-Lance, Inc. 6 Index SNYDER’S-LANCE, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) We have preliminarily allocated the purchase price to the individual assets acquired and liabilities assumed. No significant adjustments to the initial purchase price allocation were made in the first quarter of 2011.Our valuations are subject to adjustment as additional information is obtained and are expected to be finalized by the end of the third quarter of 2011. The following unaudited pro forma consolidated financial information has been prepared as if the Merger between Lance and Snyder’s had taken place at the beginning of fiscal 2010.The unaudited pro forma results include estimates and assumptions regarding increased amortization of intangible assets related to the Merger, increased interest expense related to cash paid for Merger-related expenses, and the related tax effects. However, pro forma results are not necessarily indicative of the results that would have occurred if the Merger had occurred on the date indicated, or that may result in the future. (in thousands, except per share data) Quarter Ended
